Case 1:12-cv-00336-HG-BMK Document 70 Filed 02/26/19 Page 1 of 1                 PageID #: 553
                                                                                   FILED
                     UNITED STATES COURT OF APPEALS                                    FEB 26 2019
                                                                                MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                               U.S . COURT OF APPEALS




  GEORGE K. YOUNG, Jr.,                              No.     12-17808

              Plaintiff-Appellant,                   D.C.No.
                                                     1:12-cv-00336-HG-BMK
   v.                                                District of Hawaii,
                                                     Honolulu
  STATE OF HAWAll; et al.,

              Defendants-Appellees.                  ORDER




 Before: THOMAS, Chief Judge

        Appellant's motion for reconsideration is DENIED.




               Case: 12-17808, 02/26/20 19, ID: 11207903, DktEntry: 220, Page 1 of 1
